Exhibit 10.2
RESOLUTE ENERGY CORPORATION
STOCK APPRECIATION RIGHT GRANT AGREEMENT
(Non-Employee Directors)
     This Stock Appreciation Right Grant Agreement (this “Agreement”) between
RESOLUTE ENERGY CORPORATION (the “Corporation”) and [                    ]
(“Participant”) is dated effective [                    ] (the “Date of Grant”).
RECITALS
     A. The Corporation has adopted the Resolute Energy Corporation 2009
Performance Incentive Plan (the “Plan”);
     B. The Plan provides for the granting of stock appreciation rights to
eligible persons as determined by the Administrator;
     C. On                     , the Board determined that directors of the
Corporation should receive compensation for their services from
                     through                     , subject to a determination
from legal, tax and compensation advisors regarding the form of such
compensation;
     D. Participant has been a director of the Corporation from
                     through                     , is currently a director of
the Corporation and is a person eligible to receive an award under the Plan; and
     E. The Administrator has determined that Participant should receive
compensation under the Plan in respect of Participant’s service from
                     through                      in the form of stock
appreciation rights and has determined that it is in the best interests of the
Corporation to grant the stock appreciation right award provided for herein.
AGREEMENT
1. Grant of Stock Appreciation Rights.
     (a) Stock Appreciation Rights. Pursuant to the Plan, and in consideration
of non-employee director services rendered by Participant to the Corporation,
Participant is hereby awarded stock appreciation rights covering
                 shares of the Corporation’s common stock (the “Common Stock”),
subject to the conditions of the Plan and this Agreement (the “Stock
Appreciation Rights”). A Stock Appreciation Right is a right to receive an
amount in cash equal to the excess, if any, of the Fair Market Value of a share
of Common Stock on the date on which a Stock Appreciation Right is exercised
over its Base Price (such amount, the “Spread”). The base price for the Stock
Appreciation Rights granted hereby is $[   ] per share of Common Stock, which is
the Fair Market Value of a share of Common Stock on the Date of Grant (the “Base
Price”).
     (b) Definition of Fair Market Value. For purposes of this Agreement, “Fair
Market Value” shall mean the last sale price for a share of Common Stock as
quoted on the New York

 



--------------------------------------------------------------------------------



 



Stock Exchange (“NYSE”) or other principal stock exchange on which the Common
Stock is then listed for the date in question or, if no sales of Common Stock
were reported by the NYSE or other such exchange on that date, the last price
for a share of Common Stock as furnished by the NYSE or other such exchange for
the next preceding day on which sales of Common Stock were reported by the NYSE.
If the Common Stock is no longer listed or is no longer actively traded on the
NYSE or listed on a principal stock exchange as of the applicable date, the Fair
Market Value of the Common Stock shall be the value as reasonably determined by
the Administrator for purposes of the award in the circumstances.
     (c) Plan Incorporated. Participant acknowledges receipt of a copy of the
Plan, and agrees that, except as contemplated by Section 13 below, this award of
Stock Appreciation Rights shall be subject to all of the terms and conditions
set forth in the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, which Plan is incorporated herein by reference as a part of
this Agreement.
2. Vesting and Forfeiture.
     (a) Vesting Schedule. The Stock Appreciation Rights shall vest pursuant to
the schedule below (each date below upon which vesting occurs pursuant to this
Section 2 being referred to herein as a “Vesting Date”). The Stock Appreciation
Rights that have vested in accordance with this Section 2 are referred to herein
in as “Vested SARs.”

     

Vesting Date   Number of
Stock Appreciation
Rights Vested      

     (b) Continuing Provision of Services. Vesting pursuant to the foregoing
schedule shall occur on a Vesting Date only if Participant continues to provide
services to the Corporation from the Date of Grant to such Vesting Date. If
Participant ceases to provide services to the Corporation at any time prior to
the final Vesting Date, except as provided below, all unvested Stock
Appreciation Rights shall be forfeited immediately on the date that
Participant’s service is terminated, and Participant shall have no further
rights with respect to such unvested Stock Appreciation Rights.
     (c) Acceleration of Vesting on Death or Disability. Notwithstanding the
foregoing, all unvested Stock Appreciation Rights shall vest effective
immediately upon the death of Participant or upon the Administrator’s
determination that Participant has suffered from a Disability (as defined) and
has been removed from or terminated service to the Corporation. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
Participant’s ability to substantially perform his or her duties as a
non-employee director.
     (d) Accelerated Vesting of Stock Appreciation Right. If, when and to the
extent determined by the Administrator pursuant to Section 7.3 of the Plan, in
the event that the

2



--------------------------------------------------------------------------------



 



     Corporation undergoes a Change in Control Event, any unvested Stock
Appreciation Rights held by Participant will become fully vested.
3. Exercise.
     (a) Deemed Exercise. Upon vesting of each unvested Stock Appreciation Right
pursuant to Section 2 hereof, each Vested SAR shall be deemed exercised as of
the Vesting Date.
     (b) Payment. On the deemed exercise of each Vested SAR, the Corporation
shall deliver to Participant an amount equivalent to the Spread for each Vested
SAR in cash, less any amounts withheld pursuant to Section 5 hereof.
4. Issuance and Limits on Transferability. The Stock Appreciation Rights shall
not be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of any Stock Appreciation Rights that does not satisfy the
requirements of this Agreement and the Plan shall be void and unenforceable
against the Corporation. The Corporation shall not be required to treat as owner
of such Stock Appreciation Right any transferee to whom such Stock Appreciation
Right has been transferred in violation of any of the provisions of this
Agreement.
5. Withholding. In order to comply with all applicable federal or state income
tax laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. In accordance with the
terms of the Plan, and such rules as may be adopted by the Administrator under
the Plan, the Corporation shall have the right to withhold an amount sufficient
to satisfy Participant’s federal and state tax withholding obligations arising
from the exercise of the Stock Appreciation Rights.
6. Tax Matters. The Corporation has advised Participant to seek Participant’s
own tax and financial advice with regard to the federal and state tax
considerations resulting from Participant’s receipt of the Stock Appreciation
Rights pursuant to this Agreement. With respect to applicable tax withholding
amounts, if any, the Corporation has all of the rights specified in Section 5 of
this Agreement and has no obligations to Participant except as expressly stated
in Section 5 of this Agreement.
7. Rights as a Stockholder. Neither Participant nor any person claiming under or
through Participant shall be, or have any of the rights or privileges of, a
stockholder of the Corporation with respect to the Stock Appreciation Rights.
8. Termination of Stock Appreciation Rights. Each Stock Appreciation Right and
all rights and privileges thereunder shall terminate and may no longer be
exercised upon the earlier to occur of (i) the forfeiture of the Stock
Appreciation Right pursuant to Section 2(b) hereof or (ii) the deemed exercise
of such Stock Appreciation Right pursuant to Section 3 hereof.

3



--------------------------------------------------------------------------------



 



9. Authority of Administrator. In making any decisions or taking any actions
with respect to the matters covered by this Agreement, the Administrator shall
have all of the authority and discretion, and shall be subject to all of the
protections, provided for in the Plan. All decisions and actions by the
Administrator with respect to this Agreement, including the determination of
Fair Market Value, shall be made in the Administrator’s discretion and shall be
final and binding on the Participant.
10. Notice. Any notice to be given to the Corporation under the terms of this
Agreement shall be addressed to the Corporation, in care of the Secretary, at
1675 Broadway, Suite 1950, Denver, Colorado 80202, or at such other address as
the Corporation may designate in writing to Participant. Any notice to be given
to Participant shall be addressed to Participant at the address set forth
beneath his signature below, or at any other address as Participant may
designate in writing to the Corporation.
11. Binding Effect. This Agreement shall bind Participant and the Corporation
and their beneficiaries, survivors, executors, administrators and transferees.
12. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
13. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to (i)
interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.
14. Amendment. The Corporation may modify, amend or waive the terms of the Stock
Appreciation Right award, prospectively or retroactively, but no such
modification, amendment or waiver shall impair the rights of Participant without
his or her consent, except as required by applicable law, NYSE or stock exchange
rules, tax rules or accounting rules. Prior to the effectiveness of any
modification, amendment or waiver required by tax or accounting rules, the
Corporation will provide notice to Participant and the opportunity for
Participant to consult with the Corporation regarding such modification,
amendment or waiver. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
15. Adjustments. If the outstanding Common Stock is increased, decreased,
changed into, or exchanged for a different number or kind of shares or
securities through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split and if the Stock Appreciation Rights granted hereunder do
not otherwise vest as a result thereof, an appropriate and proportionate
adjustment shall be made in the number and kind of Stock Appreciation Rights to
which Participant shall be entitled under this Agreement, all in accordance with
Section 7 of the Plan.

4



--------------------------------------------------------------------------------



 



16. Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth therefor in the Plan.
[Signature Page Follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Stock Appreciation Right
Grant Agreement as of the date first written above.

            RESOLUTE ENERGY CORPORATION
      By:           Name:           Title:           PARTICIPANT:
             [NAME]      [ADDRESS]     

